     Case 5:18-cv-01376 Document 18 Filed 11/20/18 Page 1 of 5 PageID #: 89



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


DANIEL HONAKER,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 5:18-cv-01376

RALPH W. JUSTUS, et al.,

                             Defendants.



                                   SCHEDULING ORDER


       The Court has reviewed the Report of Parties= Planning Meeting (Document 13), and

ORDERS that the Scheduling Conference previously scheduled for January 9, 2019, is

CANCELLED.

       Pursuant to Fed. R. Civ. P. 16(b) and L.R. Civ. P. 16.1(e), it is ORDERED that this case

shall proceed as follows:

       1.      Amendments and Joinder: The amendment of any pleading and the joinder of

any party shall be completed no later than April 29, 2019.

       2.      Discovery and Depositions: The parties shall complete all discovery requests by

August 2, 2019. All discovery, including disclosures required by Fed. R. Civ. P. 26(a)(2), but

not disclosures required by Fed. R. Civ. P. 26(a)(3), shall be completed by August 30, 2019. The

last date to complete depositions shall be September 27, 2019. Pursuant to L.R. Civ. P. 26.1(c),

the Court adopts and approves the agreements of the parties with respect to limitations on

                                               1
     Case 5:18-cv-01376 Document 18 Filed 11/20/18 Page 2 of 5 PageID #: 90



discovery (numbers of interrogatories, requests for admissions, and depositions). (PLEASE

NOTE THAT DISCLOSURES AFTER ESTABLISHED DEADLINES TO WHICH AN

OBJECTION IS MADE WILL BE EXCLUDED FROM EVIDENCE UNLESS OPPOSING

COUNSEL AGREED TO THE UNTIMELY DISCLOSURE OR THE COURT GRANTED

AN EXTENSION OF THE DEADLINE.)

       3.      Expert Witnesses: The party bearing the burden of proof on an issue shall make

the disclosures of information required by Fed. R. Civ. P. 26(a)(2)(A)-(C) for that issue to all other

parties or their counsel no later than July 1, 2019. The party not bearing the burden of proof on

an issue shall make the disclosures required by Fed. R. Civ. P. 26(a)(2)(A)-(C) for that issue to all

other parties or their counsel no later than August 2, 2019.          All parties shall provide the

disclosures required by Fed. R. Civ. P. 26(a)(2)(A)-(C) if the evidence is intended solely to

contradict or rebut evidence on the same issue identified by another party under Fed. R. Civ. P.

26(a)(2)(B) and (C), no later than August 23, 2019.

       4.      Summary Judgment and Other Dispositive Motions: All dispositive motions,

except those under Rule 12(b), together with depositions, admissions, documents, affidavits, or

other such matter in support thereof, shall be filed and served by October 25, 2019. Any

responses shall be filed and served within fourteen (14) days from the date of service of the motion,

and any replies shall be filed and served within seven (7) days from the date of service of the

response. Any motion must be supported by a memorandum of law at the time filed or submitted.

If any motion, memorandum in support, response, or reply, inclusive of all attachments, exceeds

fifty (50) pages in length, a hard copy of such materials shall be submitted to the presiding District

Judge at the time of filing.      (PLEASE NOTE THAT ANY RESPONSE OR OTHER


                                                  2
     Case 5:18-cv-01376 Document 18 Filed 11/20/18 Page 3 of 5 PageID #: 91



DOCUMENTS FILED AFTER THE DEADLINE FOR FILING, WITHOUT LEAVE OF

COURT, WILL NOT BE CONSIDERED.)

       5.      Settlement Meeting: The parties and their lead trial counsel shall meet and

conduct negotiations looking toward the settlement of the action, and counsel shall be prepared at

the Pretrial Conference to certify that they have done so. Counsel for the Plaintiff shall take the

initiative in scheduling the settlement meeting, and all other counsel shall cooperate to effect such

negotiations. The Settlement Meeting may be held as early as desired, but must be held at least

forty-five (45) days prior to the Pretrial Conference.

       6.      Mediation: Mediation is mandatory, and is ordered pursuant to, and shall be held

in compliance with, the provisions of L.R. Civ. P. 16.6. The parties shall select the mediator in

compliance with L.R. Civ. P. 16.6.2.        Counsel for the Plaintiff shall take the initiative in

scheduling the mediation, and all other counsel shall cooperate to effect the same. The mediation

scheduled by the parties must be concluded at least thirty (30) days prior to the Pretrial

Conference.

       7.      Rule 26(a)(3) Disclosures:     If the case is not settled at the Settlement Meeting, at

Mediation, or otherwise, and if there is no order or stipulation to the contrary, counsel and

unrepresented parties shall make all Rule 26(a)(3) disclosures at least thirty (30) days prior to

the Pretrial Conference.

       8.      Motions in Limine: All motions in limine shall be filed and served by December

6, 2019, with responses due by December 13, 2019. Replies shall not be filed, and will not be

considered, without leave of the Court.           (PLEASE NOTE THAT ANY MOTION,




                                                 3
     Case 5:18-cv-01376 Document 18 Filed 11/20/18 Page 4 of 5 PageID #: 92



RESPONSE OR OTHER DOCUMENTS FILED AFTER THE DEADLINE FOR FILING,

WITHOUT LEAVE OF COURT, WILL NOT BE CONSIDERED.)

       9.      Proposed Charges to the Jury: The original and one copy of proposed jury

instructions and verdict form shall be exchanged by counsel, filed with the Clerk of the Court, and

e-mailed to the presiding District Judge by January 6, 2020, according to instructions provided

by the Court’s law clerk. The proposed jury instructions and verdict form provided to chambers

shall be in Word compatible format.         The instructions should be case specific only.         No

procedural or general instructions should be submitted.

       10.     Proposed Integrated Pretrial Order: The Plaintiff=s portion of the proposed

integrated pretrial order shall be submitted to opposing counsel by December 31, 2019, who shall

then prepare and complete the opposing portion thereof and submit the proposed integrated pretrial

order, signed by all counsel, to the Court for entry no later than January 7, 2020. The proposed

integrated pretrial order, signed by all counsel and unrepresented parties, shall set forth the matters

listed in L.R. Civ. P. 16.7(b).

       11.     Pretrial Conference/Final Settlement Conference:                A combined Pretrial

Conference/Final Settlement Conference, attended by all unrepresented parties and by lead trial

counsel for each represented party, shall be held on January 15, 2020, at 11:00 a.m. Lead trial

counsel shall be fully prepared to discuss all aspects of the case, and individuals with full authority

to settle the case for each party shall be present in person.

       12.     Jury Trial: Trial of this action shall be held on January 27, 2020, at 9:00 a.m.,

before the undersigned. Counsel should be prepared to select a jury on the preceding Friday if

so ordered by the Court.


                                                  4
     Case 5:18-cv-01376 Document 18 Filed 11/20/18 Page 5 of 5 PageID #: 93



       13.     Stipulations: All stipulations regarding extensions of time to file pleadings and

any other stipulations which might affect deadlines contained in this order are subject to Court

approval.

       14.     Failure to Appear or Negotiate: Should lead trial counsel fail to appear at any

pre-trial conference or otherwise fail to meet and confer in good faith with opposing counsel as

required in the ASettlement Meeting@ paragraph above, or should a party or his authorized

representative fail to appear or be available at any conference or otherwise fail to meet and confer

in good faith as required in the ASettlement Meeting@ paragraph above, appropriate sanctions may

be imposed, including, but not limited to, sanctions by way of imposition of attorney fees against

the attorney and/or his client pursuant to Fed. R. Civ. P. 16(f).

       All proceedings shall be held by the Court at the Robert C. Byrd United States Courthouse

and Federal Building, 110 North Heber Street, Beckley, West Virginia.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                               ENTER:         November 20, 2018




                                                  5
